NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 09 October 2020 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings, Specification & Claims are withdrawn;
The claims are no longer interpreted under 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph; and
Claims 22-36 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A telephone interview with Attorney James R. Crawford was conducted on 08 January 2021 with authorization for this examiner’s amendment given in a subsequent conversation on 15 January 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 22:
Lines 4-5: --formed by the coupling between the body and the housing-- replaced  “formed by coupling between the body and the housing”;
Lines 15-16: --a coolant hole disposed in the lower header-- replaced “a coolant hole of the lower header”;
Lines 16-17: --a coolant hole disposed in the upper header-- replaced “a coolant hole of the upper header”;
Claim 25, Lines 3-5: --and extends from a position radially spaced from the bobbin to an outer peripheral surface of the heating element, or beyond the outer peripheral surface of the heating element.-- replaced “and are formed up to an outer peripheral surface of the heating element or beyond the outer peripheral surf ace of the heating element in an inner radial direction with respect to a position spaced apart from the bobbin.”;
Claim 30, Lines 1-2: --wherein bobbin seating grooves into which the coil support portions of the bobbin are inserted-- replaced “wherein bobbin seating grooves and into which the coil support portions of the bobbin are inserted
Claim 31, Lines 1-2: --“heating element grooves into which end portions of the heating element are inserted-- replaced “heating element grooves and into which end portions of the heating element are inserted”;
Claim 32:
Lines 6: --coil, or block power supplied to the induction coil, and-- replaced “coil or block power supplied to the induction coil and”;
Lines 9: --current sensor-- replaced “current sensor sensing means”;
Lines 10: --temperature sensor sensing temperatures of switching elements-- replaced “temperature sensor sensing means sensing temperatures of the switching elements”; &
Claim 34, Lines 2: --sensor-- replaced “sensor sensing”.
Allowable Subject Matter
Claims 22-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  While the prior art of record discloses aspects of the claimed invention including an induction heater comprising a body, a housing, upper & lower headers, a bobbin, an induction coil & a heating element, & through which a coolant flows, including through the headers & a space between the bobbin & heating element, the prior art of record failed to show the above induction heater in which the induction coil is wound around an outer surface of the bobbin & the heating element is spaced apart from an inner surface of the bobbin, as recited in independent Claim 22; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 23-36 are allowed as being dependent, either directly or indirectly, on independent Claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/
Examiner, Art Unit 3749